United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3504
                                   ___________

George C. Banks,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
       v.                              * District Court for the Eastern
                                       * District of Missouri.
John Jordan, Sheriff of Cape Girardeau *
County; Captain Mulcahy, originally    * [UNPUBLISHED]
sued as Captain Maugahi; Beth Kelly; *
Kristin Kaufmann,                      *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: December 7, 2009
                                Filed: December 10, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Federal inmate George C. Banks appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action arising from his pretrial detention
in the Cape Girardeau County Jail. To the extent Banks has properly raised any issues
for our review, see Meyers v. Starke, 420 F.3d 738, 742-43 (8th Cir. 2005), we agree

      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
with the district court that summary judgment was warranted, see Alberson v. Norris,
458 F.3d 762, 765 (8th Cir. 2006) (standard of review). Accordingly, we affirm, see
8th Cir. R. 47B, and we deny his pending motion.
                          ______________________________




                                        -2-